
	

113 HR 4910 IH: Taxpayer Identity Protection Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4910
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. McDermott (for himself, Mr. Levin, Mr. Blumenauer, Mr. Danny K. Davis of Illinois, Ms. Norton, Mr. Langevin, Ms. Schwartz, Ms. Wasserman Schultz, Mr. Becerra, Mr. Lewis, Ms. Wilson of Florida, Mr. Reed, Mr. Paulsen, Mr. Griffin of Arkansas, Mr. Gerlach, Ms. Linda T. Sánchez of California, Mr. Nugent, Mr. Tiberi, Mr. Enyart, Mr. Larson of Connecticut, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the authority of the Internal Revenue Service
			 to require truncated social security numbers on Form W–2 wage and tax
			 statements.
	
	
		1.Short titleThis Act may be cited as the Taxpayer Identity Protection Act of 2014.
		2.Extension of IRS authority to require truncated Social Security numbers on Form W–2
			(a)In generalParagraph (2) of section 6051(a) of the Internal Revenue Code of 1986 is amended by striking his social security account number and inserting an identifying number for the employee.
			(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			
